Citation Nr: 0707290	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to additional vocational and rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active duty from August 1983 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination by a 
Vocational Rehabilitation Counselor at the Anchorage, Alaska, 
Regional Office (RO), which denied the veteran's claim 
seeking entitlement to additional vocational rehabilitation 
training, claimed as a Master's degree, pursuant to Chapter 
31, Title 38, United States Code.  

In May 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  The veteran has a service-connected low back disability 
which is rated as 60 percent disabling.  

2.  The veteran has a serious employment handicap.  

3.  Through participation in the vocational rehabilitation 
program, the veteran received a Bachelor of Science and 
Technology degree, with an emphasis in Business.  

4.  Following his vocational rehabilitation training, the 
veteran pursued additional education or training, in lieu of 
obtaining employment, which, in its entirety, was not 
approved as part of the veteran's rehabilitation program, and 
achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

5.  The veteran was rehabilitated via his training in the 
vocational rehabilitation program.  

6.  The veteran's 12-year period of basic eligibility expired 
on October 14, 2004.

7.  With regard to the field in which the veteran was 
trained, the occupational requirements have changed and 
additional vocational rehabilitation services are needed to 
help the veteran continue in the occupation in which he or 
she was trained or in a related field.

8.  The skills which the veteran developed in vocational 
rehabilitation training are no longer adequate to maintain 
employment in that field and a period of retraining is 
needed.


CONCLUSION OF LAW

The requirements for an extension of eligibility for 
additional vocational rehabilitation services under Chapter 
31, Title 38 of the United States Code, have been met.  38 
U.S.C.A. § 3100, 3101, 3102, 3103, 3695 (West 2002); 38 
C.F.R. §§ 21.44, 21.283, 21.78 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, it does not appear 
that VCAA applies.  However, the veteran's claim is being 
granted.  As such, even if VCAA is applicable, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

In a September 1992 rating decision, service connection was 
granted for lumbar disc disease and a 20 percent rating was 
assigned effective May 1992.  The veteran was notified of his 
service-connected disability on October 14, 1992.  The 
veteran subsequently underwent disc surgery.  His disability 
rating was increased to 40 percent in a December 1993 rating 
decision.  The assigned effective date was June 1993.  
Thereafter, a claim for a higher rating was received.  

Thereafter, the veteran briefly participated in VA's 
vocational rehabilitation program.  In a June 1997 counseling 
session, it was noted that the veteran was interested in a 5 
year program at Washington State University in the field of 
Construction Management.  The veteran related that he 
anticipated attending school on a full-term basis in the 
Spring 1999 term.  He was told that a 2 year program could be 
developed based on his entitlement.  The veteran related that 
he would not be ready to attend classes full-time until the 
Spring 1999 since he worked for a national grocery store 
chain and would become "vested" at that time which had an 
economic impact on him.  The VA counselor convinced the 
veteran to consider other schools which offered Construction 
Management.  Ultimately, the veteran discontinued 
participation in vocational rehabilitation at that time.  

During the aforementioned period of time, the veteran had a 
claim pending for an increased rating for his service-
connected lumbar disc disease.  In an August 1999 rating 
decision, an increased rating of 60 percent was granted 
effective March 1997.  The grant of the increased rating was 
based on the medical evidence, including a magnetic resonance 
imaging (MRI), showing pronounced intervertebral disc 
syndrome.  In addition, the veteran reported that he had lost 
time from work and had difficulties performing his job in 
building maintenance.  He had daily muscle spasms and was 
unable to stand erect.  In addition, the medical evidence 
showed that his spine had little motion and that the veteran 
was in misery from the pain.  He had had to frequently take 
sick leave which he reported was exhausted.  It was noted 
that the veteran's hold on his employment was tenuous at that 
time.  

In May 2000, a VA Form 28-1900, Disabled Veterans Application 
for Vocational Rehabilitation, was received from the veteran.  
The veteran indicated that he had been working for a national 
grocery store chain in Anchorage, Alaska, since 1996.  His 
job duties were in the area of building maintenance.  He 
stated that his service-connected back disability had 
prevented him from performing jobs that used his skills.  
Thus, he was seeking vocational rehabilitation training 
education assistance in order to obtain/maintain employment 
that would not aggravate his disability.  

In July 2000, the veteran met with the VA Rehabilitation 
Counselor.  It was determined that he had an impairment of 
employability, that the veteran's service-connected 
disability materially contributed to the impairment of 
employability, that the veteran had not overcome the effects 
of the impairment of employability, that the veteran had an 
employment handicap and a serious employment handicap, and 
that achievement of a vocational goal was currently 
reasonably feasible.  It was noted that the veteran was 
interested in obtaining a degree in Construction Management 
and had been admitted to two out-of-State educational 
institutions which offered areas of study in Construction 
Management.  It was noted that the University of Alaska did 
not offer Construction Management.  It was noted that an 
option would be for the veteran to attend the University of 
Alaska and obtain a degree in Architectural design (not his 
choice), but this could lead to University of Alaska master 
level classes specific to general management, not 
construction management.  

Thereafter, an Individualized Written Rehabilitation Plan 
(IWRP) was completed in July 2000.  The veteran's goal was to 
become a construction manager.  His program goal was to 
obtain employment in the field (construction manager) or 
suitable alternative consistent with the veteran's interests, 
aptitudes, abilities, and job duties, which do not aggravate 
the veteran's service-connected disability or suitable 
alternative.  The veteran was scheduled to attend the 
University of Alaska.  

In a handwritten addendum, the veteran emphasized the need to 
remain in-State (Alaska) for economic reasons.  He indicated 
that he needed to retain Alaska residency due to the possible 
financial difficulty throughout the program.  The 
availability of loans through the Alaska Student Loan Program 
would increase his odds of not having to work throughout the 
program thereby allowing him to complete time dedication to 
the program.  He stated that his home was in Alaska and he 
wanted to return to it after graduation and that he had no 
other residency in any other State.  However, he indicated 
that he would be investigating construction management 
programs at several institutions this Fall to enroll in a 
program that best met his needs (including out-of-State).  
The veteran was provided VA's vocational rehabilitation 
guidelines.  

The veteran thereafter visited ultimately enrolled in the 
University of Alaska.  After beginning classes, the veteran's 
initial goal of construction management was changed to 
facilities management.  The veteran graduated from the 
University of Alaska with a Bachelor of Science in Technology 
with an emphasis in Business in May 2004.  

In June 2004, an IWRP was developed for employment assistance 
services.  The goal was construction management.  The program 
goal was to retain employment in construction management.  

The veteran thereafter indicated that he wanted to continue 
training at Washington State University for a Master's degree 
in Construction Management.  

VA denied the veteran's request.  It was determined that the 
veteran had overcome his employment handicap through the 
vocational rehabilitation training that he had received.  
Thus, in essence, he was declared rehabilitated.  He was not 
entitled to additional training.  He was provided a proposed 
employment assistance plan.  

In December 2004, VA received a report from the Alaska 
Vocational and Counseling Services, Inc.  The representative 
summarized that the veteran's original plan was to obtain a 
Bachelors degree in Construction Management to be obtained 
out-of-State because the degree was not offered in-State.  He 
reportedly agreed to take as many preparatory classes from 
the University of Alaska as possible prior to transferring 
out of state.  He was later informed by VA that he could not 
go out-of-State to complete his degree and continue in the 
Chapter 31 program.  As a result, the veteran changed his 
focus to Facilities Management, and received a Bachelor's 
degree in Science and Technology.  The representative 
recommended that the veteran be assisted in researching an 
applying for appropriate positions.  It was noted that the 
veteran needed a job which was physically less demanding.  He 
was currently employed as a maintenance technician which was 
very physically demanding.  The veteran had researched 
manager job requirements and found himself lacking in certain 
areas, specifically in the use of software, so he was now 
taking those courses (AUTOCADD).  

The veteran entered additional post-graduate classes in the 
Fundamental of Computer Assisted Design (AUTOCADD), 
Intermediate Computer Assisted Design (AUTOCADD), and 
Building Construction Cost Estimate.  The representative from 
the Alaska Vocational and Counseling Services, Inc., informed 
VA that these courses were necessary for employment.  In 
addition, it was indicated that a Master's degree was 
preferred by larger employers and several wanted a Bachelor's 
degree in a construction-related field.  Most companies 
wanted experience.  All companies wanted AUTOCADD or 
blueprint reading.  

VA is apparently paying for some, but not all, of the 
veteran's post-graduate studies.  

In January 2005, after the veteran had not utilized the VA 
employment assistance and conducted his own job search, the 
VA vocational rehabilitation counselor notified the veteran 
that it was proposed that he be placed in interrupted status 
because it appeared that he was capable of seeking suitable 
employment without the assistance of the designated 
employment specialist and since the specialist confirmed that 
the veteran was independent in seeking employment; since the 
veteran had independently secured job interviews and was 
capable of presenting himself in an interview; since the 
veteran was capable of independently networking with 
professionals who could assist him in pursuing job 
opportunities; since he did not need additional training to 
pursue jobs; since he did not need plan redevelopment; since 
he had selected to continue his education with additional 
classes in management-related classes which might be helpful, 
but were not required to secure suitable employment which did 
not aggravate the limitations placed on him by his service-
connected disability; and since it appeared that he had 
benefited from the training provided, but retraining the 
current job did not meet the rehabilitation criteria.  

In March, April, and May 2005, an IWRP was developed.  The 
goal was construction industry managers/officials.  The 
program goal was to prepare for, obtain, and maintain entry 
level employment in the construction industry using the 
education, training, and education provided.  From these 
IWRPs, the purpose was to reimburse the veteran for costs 
incurred for classes applied toward the University of Alaska 
approved Bachelor of Science in Technology.  

In May 2006, the veteran testified before the undersigned.  
He reported that he had been accepted into several graduate 
school programs for construction management, but he could not 
afford them on his own.  He testified that he had been 
involved with a construction trade and as a tradesman for 
many years.  He contended that he has not been able to 
transfer his experience into a professional position because 
the employers had required a graduate degree.  The veteran 
further indicated that his vocational rehabilitation 
counselor had told him inaccurate information.  He originally 
pursued a degree in Construction Management.  He discovered, 
however, that he could not take the necessary courses for 
that degree in Alaska.  He would have to finish the 
coursework out-of-State.  The veteran reported that his 
vocational rehabilitation counselor told him that VA could 
not fund out-of-State programs.  He also indicated that his 
vocational rehabilitation counselor told him if he changed 
his focus to Facilities Management, and received a Bachelor's 
degree in Science and Technology, he could later get a 
graduate degree in Construction Management.  (See page 9, May 
2006 Transcript).  The veteran also reported that he would 
consent to obtaining a Bachelor's degree in Construction 
Management as opposed to a graduate degree; but it appeared 
that a graduate degree would be less expensive for VA to 
fund.  He explained that he has unsuccessfully spent three 
years looking for a job in his profession.  Based on his 
unsuccessful search, he believes that he needs a graduate 
degree in Construction Management in order to obtain a job in 
his chosen field.

The veteran supplied a large amount of applications for 
positions, along with rejection letters from the prospective 
employers, based on his independent job search.  The 
rejection letters essentially indicate that the veteran did 
not have the required educational experience for the 
positions.  The veteran applied for many of these positions 
on the Internet.  He applied to be a Facilities Manager, a 
Construction Project Coordinator, a Store Designer, a 
Building Manager, a Space Planner, a Building Management 
Specialist, a Director of Facilities, and a Regional 
Maintenance Manager.

As discussed below, additional evidence was also submitted at 
the time of the veteran's personal hearing with regard to 
employment in Construction Management.  

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100.

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be 
assigned to "rehabilitated" status from employment services 
status when his case meets the criteria for rehabilitation 
contained in 38 C.F.R. § 21.283.

38 C.F.R. § 21.283 provides that for purposes of Chapter 31 a 
veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on 
a nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met.  38 C.F.R. § 21.283(c) provides for cases where 
rehabilitation to the point of employability has been 
achieved.  

The veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she: 
(1) Is employed in the occupational objective for which a 
program of services was provided or in a closely related 
occupation for at least 60 continuous days; (2) Is employed 
in an occupation unrelated to the occupational objective of 
the veteran's rehabilitation plan for at least 60 continuous 
days if the veteran concurs in the change and such 
employment: (i) Follows intensive, yet unsuccessful, efforts 
to secure employment for the veteran in the occupation 
objective of a rehabilitation plan for a closely related 
occupation contained in the veteran's rehabilitation plan; 
(ii) Is consistent with the veteran's aptitudes, interests, 
and abilities; and (iii) Utilizes some of the academic, 
technical or professional knowledge and skills obtained under 
the rehabilitation plan; or (3) Pursues additional education 
or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if: (i) The additional education or 
training is not approvable as part of the veteran's 
rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, in a July 2004 letter, the Rehabilitation 
Counselor stated that the veteran had overcome the impairment 
caused by his service-connected disability through formal 
education.  In addition, his employment history suggested 
that he had the skills transferable in today's job market.  
Thus, the Board notes that the substance of the criteria for 
rehabilitated status was indicated to have been met by the 
vocational rehabilitation counselor.  

In that regard, the veteran is employed as a maintenance 
technician.  He has not found employment as a construction 
manager.  His IWRP goal was to become a construction manager.  
His program goal was to obtain employment in the field 
(construction manager) or suitable alternative consistent 
with the veteran's interests, aptitudes, abilities, and job 
duties, which do not aggravate the veteran's service-
connected disability or suitable alternative.  However, the 
University of Alaska did not offer Construction Management as 
an area of study.  The veteran chose to attend that 
University for economic reasons and was told that he could 
obtain employment within his chosen field or a closely 
related field.  The veteran obtained a Bachelor of Science in 
Technology from the University of Alaska.  

The IWRP also provided for the veteran to obtain employment 
in a "suitable alternative."  The veteran has been employed 
at the same national grocery store for years.  His job title 
has changed.  He has retained employment, at least in part, 
for personal economic reasons.  He has not found other 
employment as of yet.  He was offered additional employment 
assistance by VA, but chose to conduct his own job search 
which has been extensive and of long duration.  

However, his rehabilitated status is proper because the 
veteran in this case, while not yet obtaining employment, has 
pursued additional education or training, in lieu of 
obtaining employment, after completing his prescribed program 
of training and rehabilitation services.  This training, in 
its entirety, was not approved as part of the veteran's 
rehabilitation program.  Achievement of employment consistent 
with the veteran's aptitudes, interests, and abilities will 
be enhanced by the completion of the additional education or 
training, as noted by the representative from Alaska 
Vocational and Counseling Services, Inc., in her report, in 
which she indicated that these courses were necessary to 
obtaining the veteran's desired employment.

The veteran is currently seeking additional training.  He 
wants to obtain a Master's degree pursuant to the vocational 
rehabilitation program.  However, consideration must be given 
to the veteran's basic eligibility for Chapter 31 benefits 
and whether they have expired.  The pertinent laws and 
regulations specifically address instances where the veteran 
has been rehabilitated.  

As noted, in this case, the veteran was notified of a 
compensable service-connected disability on October 14, 1992.  
The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. 
§ 3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the 12 
year period expired on October 14, 2004.

Since the veteran's appeal has been pending for some time, 
his 12-year eligibility period has expired.  It is noteworthy 
that it would have expired before the sought-after additional 
training would have commenced.  The veteran completed his 
undergraduate degree in May 2004.  His eligibility expired at 
the beginning of the Fall 2004 semester.  He did not enter a 
Master's program on his own after he completed his 
undergraduate studies.  As noted, he went on to complete some 
post-graduate classes that he was told were necessary 
prerequisites for employment in his chosen field.  
Accordingly, his eligibility expired prior to any entry into 
a Master's program.  

After the expiration of the basic period of eligibility, 38 
U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility in certain circumstances.  In any event, a 
serious employment handicap is required.  38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44.  

In addition, generally a veteran has a total of 48 months of 
educational benefits.  See 38 U.S.C.A. § 3695.  In this case, 
it is unclear whether the veteran has used his 48 months.  
Nevertheless, even if he has, further training may be 
authorized.

The veteran has a serious employment handicap, as determined 
by the vocational rehabilitation counselor.  As noted, his 
low back is rated as 60 percent disabling and is severe in 
its level of severity.  The determination that a serious 
employment handicap exists was proper per 38 C.F.R. 
§ 21.52(c)(2).  

Assuming that the 48 months has not expired, 38 U.S.C.A. § 
3103(c) permits a veteran to obtain Chapter 31 benefits after 
the basic 12-year statutory period of eligibility provided by 
38 U.S.C.A. § 3103(a) has expired if, on the basis of the 
veteran's particular employment handicap and need for 
vocational rehabilitation training, it is determined that (1) 
the veteran has a serious employment handicap and has not 
been previously rehabilitated to the point of employability, 
or (2) has a serious employment handicap, has been previously 
rehabilitated to the point of employability and the veteran 
can meet one of the other stated conditions.  38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44.

In this case, the veteran has a serious employment handicap 
and has been previously determined by the vocational 
rehabilitation counselor to be rehabilitated to the point of 
employability.  In order for an extension to be warranted, 
the evidence must show that either: (1) The veteran's 
service-connected disability or disabilities have worsened to 
the extent that he or she is unable to perform the duties of 
the occupation in which he or she is trained, or in a related 
occupation; or (2) The occupation in which the veteran was 
rehabilitated to the point of employability is not presently 
suitable in view of the veteran's current employment handicap 
and capabilities. (The finding of unsuitability must be based 
upon objective evidence developed in the course of 
reconsideration which shows that the nature or extent of the 
veteran's employment handicap and his or her capabilities are 
significantly different than were previously found.) or; (3) 
Occupational requirements have changed and additional 
services are needed to help the veteran continue in the 
occupation in which he or she was trained or in a related 
field.

At the time of his personal hearing in May 2006, the veteran 
presented additional evidence directly to the Board.  This 
evidence showed that the veteran's previous training is 
currently inadequate to achieve his goal of employment in the 
general construction management field.  The Board notes that 
the veteran has always had the same employment goal.  He has 
made it very clear that he seeks employment in construction 
management.  He has applied for jobs that include entry level 
employment and which include employment in related fields.  
The RO indicated that the veteran had sought jobs which were 
beyond his experience, education, and expertise, and which 
were not entry level.  A review of the record shows that the 
veteran has applied for a wide and extensive number of jobs 
which do in fact include entry level positions.  The Board 
recognizes that the recent evidence was not reviewed by the 
RO.  

The Board finds credible the veteran's contentions that his 
background experience places him in a category for some 
potential employers beyond entry level, but due to lack of 
certain educational requirements, below advertised positions 
that are above entry level.  In addition, the records from 
other employers show that the construction management jobs 
are entry level or include entry level positions.  Of record 
is documentation from potential employers as well as other 
informational printouts which reflect that educational 
experience specifically in Construction Management is in fact 
necessary for the veteran to obtain employment in that field, 
or in a similarly suited field.  The veteran cannot obtain 
employment experience without meeting minimal educational 
requirements, which it is apparent, he does not have as he 
does not have either a Bachelor of Science in Construction 
Management or a Master's degree in Construction Management.  
The veteran has maintained employment with the same employer 
for over 15 years, yet that same employer will not consider 
him for a job as a construction manager without the requisite 
educational experience, a degree in Construction Management.  
Surely, the veteran has the job experience and the job 
experience alone is not transferable for that position.  

The Board accepts that when the veteran entered his 
vocational rehabilitation training, it was reasonably 
expected that he could obtain employment consistent with his 
goal of construction manager with the Bachelor of Science 
degree which he earned.  However, the extensive evidence 
submitted by the veteran is persuasive and establishes that 
the occupational requirements have changed and additional 
services are needed to help the veteran continue his pursuit 
in the occupation in which he was trained or in a related 
field.  Therefore, an extension beyond the 12-year statutory 
period of eligibility is warranted.  See 38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44.

Assuming the veteran has already exhausted 48 months of 
entitlement, 38 U.S.C.A. § 3695 and 38 C.F.R. § 21.78 permit 
VA to grant vocational rehabilitation benefits under Chapter 
31 in excess of the basic 48-month period of entitlement 
under certain circumstances.  

The duration of a rehabilitation program for a veteran with a 
serious employment handicap may be extended beyond 48 months 
under Chapter 31 for the number of months necessary to 
complete a rehabilitation program under the following 
conditions: (1) To enable the veteran to complete a period of 
rehabilitation to the point of employability; (2) To provide 
an extended evaluation in cases in which the total period 
needed for an extended evaluation and for rehabilitation to 
the point of employability would exceed 48 months; (3) To 
provide a program of independent living services, including 
cases in which achievement of a vocational goal becomes 
feasible during or following a program of independent living 
services; (4) Following rehabilitation to the point of 
employability: (i) The veteran has been unable to secure 
employment in the occupation for which training has been 
provided despite intensive efforts on the part of the VA and 
the veteran, and a period of retraining or additional 
training is needed; (ii) The skills which the veteran 
developed in training for an occupation in which he or she 
was employed are no longer adequate to maintain employment in 
that field and a period of retraining is needed; (iii) The 
veteran's service-connected disability has worsened to the 
point that he or she is unable to perform the duties of the 
occupation for which the veteran has been trained, and a 
period of training in the same or different field is 
required; (iv) The occupation in which the veteran previously 
completed training is found to be unsuitable due to the 
veteran's abilities and employment handicap.  38 C.F.R. 
§ 21.78.  

In this case, the second criterion is met: (ii) The skills 
which the veteran developed in training for an occupation in 
which he or she was employed are no longer adequate to 
maintain employment in that field and a period of retraining 
is needed.  The reasons are essentially the same as those 
stated above, necessary to an extension of the 12-year 
initial eligibility period.  The veteran's training is no 
longer adequate for his chosen field, which, as noted, has 
always been his chosen field.  

At this point, the Board points out that this veteran has a 
severely disabling service-connected disability.  He has 
endeavored to maintain employment and be productive, 
industrially, despite his limitations.  He has completed an 
undergraduate degree, while maintaining employment.  He has 
always sought employment in the same field, his goal has been 
evident.  He was told from his initial interview that courses 
at the Master's level were a possibility.  He has engaged in 
a clearly frustrating attempt to obtain employment to achieve 
the same vocational goal he has always had.  His attempts 
have not been substandard.  Rather, quite the opposite.  

The Board believes the veteran's statements that he has tried 
to cast a wide net in securing employment with the degree he 
obtained.  His attempts were not all targeted at positions 
beyond his training and expertise.  These attempts included 
entry level positions.  His job search has extended over 
years.  However, his attempts have been futile.  The Board is 
satisfied that additional training is necessary here.  

Accordingly, the requirements for an extension of eligibility 
for additional vocational rehabilitation services under 
Chapter 31, Title 38 of the United States Code, have been 
met.  



ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
granted.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


